Motion to amend remittitur granted by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon. The appellant contended that the provisions of article II, section 4 (a) (15) of the Building Zone Resolution of the City of New York as applied to the appellant herein are repugnant to the due process clause of the Fourteenth Amendment of the Constitution of the United States. This Court held that said Building Zone Resolution, as applied to the appellant herein, is not repugnant to the due process clause of the Fourteenth Amendment of the Constitution of the United States." (See 281 N.Y. 785.)